Appeal from a judgment of the Wyoming County Court (Mark H. Dadd, J.), rendered November 13, 2003. The judgment convicted defendant, upon his plea of guilty, of attempted promoting prison contraband in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted promoting prison contraband in the first degree (Penal Law §§ 110.00, 205.25 [2]). County Court properly denied the motion of defendant to suppress his statement to a correction sergeant following the discovery of a weapon in defendant’s shoe, based on the correction sergeant’s failure to administer Miranda warnings. The brief investigatory detention of defendant did not “entail added constraint that would lead a prison inmate reasonably to believe that there has been a restriction on that person’s freedom over and above that of ordinary confinement in a correctional facility” (People v Alls, 83 NY2d 94, 100 [1993], cert denied 511 US 1090 [1994]), and the correction sergeant’s single question to defendant did not constitute custodial interrogation. Miranda warnings therefore were not required (cf. People v Hope, 284 AD2d 560, 561-562 [2001]). Present—Pigott, Jr., P.J., Green, Kehoe, Gorski and Hayes, JJ.